Citation Nr: 1747291	
Decision Date: 10/23/17    Archive Date: 10/31/17

DOCKET NO.  11-31 300	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial extraschedular evaluation for posttraumatic stress disorder (PTSD) in excess of 30 percent prior to May 1, 2010, and in excess of 70 percent since that date.

2.  Entitlement to an award of a total disability evaluation based upon individual unemployability (TDIU) on an extraschedular basis under 38 C.F.R. § 4.16(b) prior to May 1, 2010.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Esquire



ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from May 1980 to November 1981.  He died in August 2015.  His dependent son has been substituted as appellant as noted in a November 2015 administrative determination.

This case comes before the Board of Veterans' Appeals (the Board) on appeal of a January 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, which granted service connection for PTSD and assigned a 30 percent disability evaluation.  In August 2011 and October 2011 rating decisions, the RO granted temporary 100 percent evaluations for hospitalization over 21 days from October 4, 2010, to October 31, 2010, and from November 18, 2007, to January 31, 2008, respectively.  In a December 2012 rating decision, the RO increased the disability evaluation for PTSD to 50 percent disabling effective September 23, 2011.  Outside of the temporary 100 percent evaluations, the RO did not assign the maximum disability rating possible.

In a July 2013 decision, the Board denied entitlement to a rating in excess of 30 percent prior to September 23, 2011, and in excess of 50 percent disabling thereafter, for PTSD.  It also remanded the issues of entitlement to an extraschedular evaluation for PTSD and TDIU to the Agency of Original Jurisdiction (AOJ).

The Veteran appealed the Board decision to the United States Court of Appeals for Veterans Claims (Court).  Pursuant to a Joint Motion for Remand (JMR), an August 2014 Order of the Court remanded the claim for re-adjudication in accordance with the JMR as to the issue of entitlement to a rating in excess of 50 percent for PTSD from September 23, 2011.  The parties specifically noted in the JMR that the part of the Board decision denying entitlement to an increased rating in excess of 30 percent for PTSD prior to September 23, 2011, and remanding the issues involving entitlement to extraschedular ratings for PTSD and TDIU, were not to be disturbed.

In September 2014, the Board remanded the matter of entitlement to a rating in excess of 50 percent for PTSD from September 23, 2011, to the RO.  In December 2014, the RO granted a 70 percent rating for PTSD as of December 31, 2011, but denied a rating in excess of 50 percent prior to that date.  In a March 2015 Supplemental Statement of the Case, the RO denied entitlement to a TDIU.

Thereafter, as noted, the Veteran died and an appellant was substituted as reflected in the November 2015 RO determination.

In December 2015, the Board awarded a 70 percent schedular evaluation for PTSD, effective September 23, 2011.  The Board also granted a TDIU effective that date.  The Board remanded and referred the extraschedular matters to the Director of Compensation Service (Director) for consideration of whether an extraschedular rating was warranted for the service-connected PTSD under both 38 C.F.R. § 3.321(b), and 38 C.F.R. § 4.16(b) prior to the September 23, 2011, award of TDIU on a schedular basis.

In October 2016, the Board referred the matter of entitlement to an extraschedular evaluation for PTSD to the Director, and remanded the issue of entitlement to a TDIU prior to September 23, 2011, deferring action on that issue pending the Director's opinion on the question of an extraschedular evaluation for PTSD.  

In a November 2016 Administrative Decision, the Director awarded a 70 percent extraschedular evaluation for PTSD effective May 1, 2010.  Also assigned was a TDIU, effective that date, on a schedular basis.  The Board reviews this determination de novo.  See Kuppamala v. McDonald, 27 Vet. App. 447 (2015).

Following the latest Agency of Original Jurisdiction (AOJ) adjudication of the matters, evidence that has not been considered by the AOJ in the first instance was submitted by the appellant.  Nevertheless, the Veteran has waived initial AOJ consideration thereof.  See 38 C.F.R. § 20.1304(c) (2016).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  Prior to May 1, 2010, the symptomatology and occupational and social impairment caused by the PTSD are all specifically contemplated by the schedular rating criteria.

2.  From May 1, 2010, the Veteran's service-connected PTSD did not result in total occupational and social impairment.

3.  For the period prior to May 1, 2010, the Veteran was unable to secure or follow a substantially gainful occupation as a result of his service-connected PTSD.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to initial higher ratings for PTSD on an extraschedular basis are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 3.321 (2016).

2.  The criteria for TDIU for the period prior to May 1, 2010, on an extraschedular basis, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16(b) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VA notice letters must also include notice of a disability rating and an effective date for award of benefits if service connection is granted.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In this case, required notice was provided.

With respect to the Veteran's claim for an increased initial rating on an extraschedular basis, this claim represents a downstream issue from the initial award of service connection for PTSD, and therefore additional notice is not required.  This appeal is from the initial rating assigned with the grant of service connection, and the statutory scheme contemplates that once a decision awarding service connection, disability ratings, and effective dates has been made, statutory notice has served its purpose, and its application is no longer required because the claim has already been substantiated.  Dingess/Hartman, 19 Vet. App. at 473.  Thus, adjudication of the claim at this time is warranted.

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records, VA treatment records, Social Security Administration (SSA) records, and private treatment records have all been associated with the claims file.  The claims have been referred to the Director of the VA Compensation Service (Director) for extraschedular consideration and the Director's decisions have also been associated with the claims file.

Therefore, based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the issue adjudicated herein.  The Board further finds that there has been compliance with the prior remand order.  Stegall, v. West 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008).

Neither the Veteran nor his representative has advanced any procedural arguments in relation to VA's duty to notify and assist.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015) (holding that "absent extraordinary circumstances ... we think it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran ...").   In view of the foregoing, the Board will proceed with appellate review.

Extraschedular Evaluation for PTSD

The determination of whether a veteran is entitled to an extraschedular rating under § 3.321(b)(1) is a three-step inquiry.  Thun v. Peake, 22 Vet. App. 111, 115-116 (2008); Anderson v. Shinseki, 22 Vet. App. 423, 427 (2009) (clarifying that the Thun steps are necessary elements of an extraschedular rating).  If the Board determines that (1) the schedular evaluation does not contemplate the claimant's level of disability and symptomatology, and (2) the disability picture exhibits other related factors such as marked interference with employment or frequent periods of hospitalization, then (3) the case must be referred to an authorized official to determine whether, to accord justice, an extra-schedular rating is warranted.  38 C.F.R. § 3.321 (b)(1).

When the Board finds that an extraschedular rating may be warranted based on the above factors, it cannot grant an extraschedular rating in the first instance.  Anderson v. Shinseki, 23 Vet. App. 423, 428-429 (2009).  Rather, it must remand the claim to the AOJ for referral to the Director of Compensation Services for consideration of an extraschedular evaluation.  38 C.F.R. § 3.321 (b)(1); Thun, 22 Vet. App. 111.  In an August 2016 determination, the Director denied entitlement to an extraschedular rating for PTSD, as well as entitlement to a TDIU on an extraschedular basis.  In a November 2016 determination, the Director granted entitlement to a 70 percent schedular evaluation for PTSD, effective May 1, 2010, and a schedular TDIU was assigned that date, as well.  The Director's decisions are not evidence, but, rather, the de facto AOJ decisions, and the Board must conduct de novo review of these decisions.  Wages v. McDonald, 27 Vet. App. 233, 238-39 (2015) (holding that the Board conducts de novo review of the Director's decision denying extraschedular consideration).  The Board has jurisdiction to review the entirety of the Director's decision denying or granting an extraschedular rating and is authorized to assign an extraschedular rating when appropriate.  Kuppamala, 27 Vet. App. 447, 456-58 (2015).

In this case, prior to May 1, 2010, the Board finds that the symptomatology and occupational and social impairment caused by the Veteran's PTSD are all specifically contemplated by the schedular rating criteria, and the appellant is not entitled to an extraschedular rating for PTSD prior to this date. Thun v. Peake, 22 Vet. App. 111 (2008).  The schedular rating criteria and Diagnostic Code 9411 specifically provide for disability ratings based on a combination of history and clinical findings of occupational and social impairment up to and including total occupational and social impairment.  In this case, considering the lay and medical evidence, the Veteran's PTSD prior to May 1, 2010, was manifested by depression, anxiety, nightmares, intrusive thoughts, impaired impulse control, suicidal and homicidal thoughts, and difficulties with maintaining relationships.  Here, the appellant asserts that the Veteran's non-compliance with medical treatment, e.g. failing to control his diabetes and attend dialysis for renal disease, is not a symptom considered within the rating criteria.  The appellant argues that these actions were suicidal actions.  However, the rating criteria specifically contemplate suicidal ideation, impaired impulse control, impaired judgment and a persistent danger of hurting one's self.  

Prior to May 1, 2010, the Board notes that the Veteran had GAF scores as low as 45 and as high as 65.  A GAF score of 31-40 contemplates some impairment in reality testing or communications (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsession rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, inability to keep a job).  Scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).

The Board finds that prior to May 1, 2010, the Veteran's PTSD symptoms and degree of social and occupational impairment are part of the schedular rating criteria.  The level of occupational and social impairment is explicitly part of the schedular rating criteria, and considers whether a veteran no longer works due to psychiatric symptoms and impairment.  Additionally, the GAF scores are incorporated as part of the schedular rating criteria as they tend to show the overall severity of symptomatology or overall degree of impairment in occupational and social functioning.  38 C.F.R. § 4.125 (2016).  Moreover, all psychiatric symptomatology is contemplated by the schedular rating criteria, which rates by analogy psychiatric symptoms that are "like or similar to" those explicitly listed in the schedular rating criteria.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).

The Board acknowledges that in its October 2016 remand, it presupposed that the first two Thun elements were met, and that the Board's current determination may seem inconsistent with those implied findings.  However, following a more thorough review, which notably includes recently obtained private medical opinions, it is clear that, prior to May 1, 2010, the Veteran's symptoms of PTSD, were contemplated by the rating criteria for the evaluation of mental disorders.  38 C.F.R. § 4.130, Diagnostic Code 9411.

The Board also concludes that an extraschedular evaluation in excess of 70 percent is not warranted from May 1, 2010.  The Board concedes, consistent with the Director's opinion, that the schedular criteria are inadequate since May 1, 2010.  However, in rating by analogy to the 100 percent criteria for rating mental disorders, the Board does not find that since May 1, 2010, the Veteran was totally occupationally and socially impaired.  In this regard, the Board acknowledges Dr. L.'s assertions that the Veteran was homeless and estranged from his wife.  However, Dr. L. also indicated that the Veteran, while vigilant, was able go out in public, albeit with assistance.  The Board acknowledges GAF scores in this period ranging as low as 30.  However, GAF scores, while illustrative, are not wholly determinative, and total social impairment is not shown.  See 38 C.F.R. §§ 4.2, 4.126; VAOPGCPREC 10-95 (March 31, 1995).  Thus, by analogy, total occupational and social impairment is not shown from May 1, 2010.  38 C.F.R. § 4.20.  Accordingly, an extraschedular evaluation in excess of 70 percent is not warranted from May 1, 2010.  

Based on the foregoing, the Board finds that the requirements for an extraschedular rating for the Veteran's service-connected PTSD under the provisions of 38 C.F.R. § 3.321 (b)(1) have not been met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995); Thun v. Peake, 22 Vet. App. 111 (2008).


TDIU

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16.  A finding of total disability is appropriate, "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 4.15.

A TDIU may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2016).  In exceptional circumstances, where the Veteran does not meet those percentage requirements, a total rating may nonetheless be assigned upon a showing that the individual is unable to obtain or retain substantially gainful employment due to service-connected disability.  38 C.F.R. § 4.16 (b) (2016).

"Substantially gainful employment" is that employment, "which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the veteran resides."  Moore (Robert) v. Derwinski, 1 Vet. App. 356, 358 (1991).  Marginal employment is not considered substantially gainful employment.  38 C.F.R. § 4.16(a).  A review of the record shows that the Veteran earned a yearly maximum of approximately $12,000.00 during the period of January 2006 through April 2010, and that he last worked in April 2010.  It is thus apparent that his employment was marginal.

In determining whether unemployability exists, consideration may be given to a veteran's level of education, special training, and previous work experience, but not to his age or to any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

Rating boards should submit to the Director for extraschedular consideration, all cases of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in 38 C.F.R. §§ 4.16(a), 4.16(b).

Unlike the criteria for an extra-schedular rating under 38 C.F.R. § 3.321, the grant of an extra-schedular rating for TDIU under 38 C.F.R. § 4.16(b) is based on a subjective standard that seeks to determine if a particular veteran is precluded from employment based on his service-connected disabilities.  See VAOPGCPREC 6 - 96 (1996).  This means that the Board should take into account the veteran's specific circumstances including his disability, education, and employment history when determining if he is unable to work.

Service connection has been established for PTSD, rated as 30 percent disabling, for the period prior to May 1, 2010, excluding any periods of temporary total disability.  No other disabilities were service-connected during that time period.  As such, the Veteran did not satisfy the scheduler criteria for a TDIU under 38 C.F.R. § 4.16(a).  Therefore, the central question that must be addressed is whether an extraschedular TDIU rating is warranted for the period prior to May 1, 2010.

The appellant contends that the Veteran's service-connected PTSD had prevented him from engaging in substantially gainful employment.  As noted above, the Veteran's employment during the relevant period was marginal.  In his VA Form 21-8940, the Veteran indicated that he had completed high school and 2 years of culinary school, and last worked in April 2010.  

The Veteran was denied SSA disability benefits in September 2005, with severe impairments of insulin dependent diabetes and migraine headaches noted, but no psychiatric disability.  However, in January 2011, he was awarded SSA benefits based upon impairments of chronic renal failure and hypertension.  Notably, the Veteran indicated that, at the time of the SSA award, his physical ailments were sufficient to preclude employment.  Nevertheless, a January 2008 SSA psychiatric evaluation reflected assessment of history of cannabis abuse, in remission, major depression, recurrent and panic disorder, without agoraphobia, with a GAF score of 65.  PTSD was not apparently assessed, and any mental health disability was not factored into the award.  

This case was submitted to the Director for consideration of entitlement to an extraschedular TDIU rating.  In an August 2016 decision, the Director cursorily determined that "none of the available evidence supports the Veteran's contention that his service-connected disabilities or a combination of the effects of the disabilities prevented all types of gainful activity."  The memorandum from the Director provided little rationale as to the conclusion.  Additionally, the Director provided no consideration for the Veteran's educational and occupational backgrounds.  As the question of whether the Veteran is entitled to TDIU on an extraschedular basis has first been adjudicated by the Director of Compensation Service, the Board may now proceed to evaluate the merits of the appeal.  See Anderson v. Shinseki, 22 Vet. App. 423, 427-28 (2009) (the Board has jurisdiction to review determinations of the Director regarding a veteran's entitlement to an extraschedular rating).

A review of the available VA medical records indicates that the Veteran was unemployed in 2005.  However, as noted above, the record also indicates marginal employment from January 2006 to April 2010, with the Veteran having worked in food service.  

In furtherance of substantiating his claims, the Veteran and the appellant submitted medical opinions from Dr. D.J.L., a psychologist.  The opinions are dated in November 2014, July 2015 and April 2017.  In his initial opinion, Dr. L. stated that the Veteran was "100% disabled since August 2006 [the approximate date of the Veteran's claim]" due to PTSD, citing a number of inpatient psychiatric hospitalizations, as well as GAF scores ranging from 30 to 60, as well as severe impairment in judgment, thinking and self-care.  Dr. L. also noted prior diagnoses of major depression, depressive disorder, NOS, alcohol abuse, cannabis abuse, cocaine abuse and anxiety, explaining that despite these diagnoses, all symptoms were attributable to PTSD.  In the July 2015 opinion, Dr. L. added to his prior opinion, finding that the Veteran was completely disabled from April 2010.  In the most recent opinion, Dr. L. again amended his opinions stating that the Veteran was 100 percent disabled since August 2006.

Affording the Veteran the benefit of all reasonable doubt, the Board is satisfied that the evidence establishes his service-connected PTSD was sufficiently severe for the period prior to May 1, 2010, to render him unable to maintain any form of substantially gainful employment consistent with his education and occupational background.  Although the Veteran did not meet the threshold schedular criteria for entitlement to a TDIU for the period prior to May 1, 2010, the Board is satisfied that at least an equal balance of evidence establishes he was unable to obtain or maintain substantially gainful employment as a result of his service-connected PTSD throughout that time.







	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to an initial extraschedular evaluation for PTSD in excess of 30 percent prior to May 1, 2010, and in excess of 70 percent since that date is denied.

Entitlement to TDIU pursuant to 38 C.F.R. § 4.16 (b), for the period prior to May 1, 2010, is granted, subject to the regulations governing the payment of monetary awards.




____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


